Citation Nr: 0713592	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from April 1987 until April 
1991. Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

In January 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD. The November 2001 
rating decision denied the veteran's claim. The veteran 
disagreed with the November 2001 rating decision and 
initiated this appeal. The RO issued its statement of the 
case (SOC) in January 2003. The appeal was perfected by the 
timely submission of the veteran's substantive appeal in 
March 2003.

In connection with his appeal the veteran presented personal 
testimony before the undersigned Veterans Law Judge in 
Washington, D.C. in November 2003. A transcript of the 
hearing has been associated with the veteran's VA claims 
file.

This matter was previously before the Board in March 2004, at 
that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for further development.  That 
development has been completed.  In November 2006, a 
Supplemental Statement of the Case was issued which continued 
to deny the veteran's claim.  The matter was returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran's claimed combat stressors are verified.  

2.  Competent medical evidence indicates that the veteran 
suffers from PTSD and that the veteran's PTSD is at least as 
likely as not related to events in service.  


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  Essentially, he contends that he participated in 
combat during service and that these experiences  caused him 
to develop PTSD.   For the reasons set out below, the Board 
has determined that the evidence of record supports his 
contentions. 

Initial matters

The Board initially observes that the veteran received 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) via a letter from the AMC dated March 29, 
2004.

Additionally, the Board notes that in January 2007, the 
veteran submitted evidence directly to the Board.  This 
submission did not contain a waiver of consideration by the 
RO and the evidence had not previously been considered by the 
RO.  Included in this submission was information to the 
effect that the veteran receives Social Security 
Administration(SSA) disability compensation.  The veteran's 
SSA records have not been associated with the veteran's VA 
claims folder.  

In general, the Board notes that in the event that evidence 
is submitted without a waiver of RO consideration, or if 
evidence exists that Social Security Administration records 
are available but have not been obtained, a remand of the 
matter is required.  See 38 C.F.R. § 20.1304 (2006); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) However, as 
the benefits sought on appeal are being granted, remanding 
the claim for further development would result in undue delay 
for no one's benefit. 

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).



Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005).   

With respect to the first element, a current diagnosis of 
PTSD, pursuant to the Board's March 2004 remand, the veteran 
was referred for a VA medical examination in September 2006.  
According to the examination report, the veteran carries a 
diagnosis of PTSD, and it was reported that this PTSD 
diagnosis was confirmed by objective testing.  In addition, 
the veteran's VA treatment records indicate findings of PTSD 
symptomatology in April 1996 and March 2002.  Earlier 
examination and treatment records in June 1998 and December 
1996 also include diagnoses of PTSD.  Therefore a current 
diagnosis of PTSD has been shown, and element (1) has been 
met.

The question before the Board then becomes whether or not a 
stressor has been shown.  The veteran's claimed stressor is 
participation in combat.  The service records included in the 
veteran's claims folder do not indicate that the veteran has 
been awarded a Combat Infantryman Badge (CIB) or other 
decoration which would provide objective verification of the 
veteran's combat participation.  The Board notes in passing 
that during the course of the veteran's appeal, he has 
asserted that he is eligible for a CIB.  The veteran appears 
to be pursuing his receipt of his CIB, but to date has not 
received it.  

Pursuant to the Board's remand, the veteran's description of 
his stressors, including exposure to enemy fire, was referred 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC). In its July 2005 response, the JSRRC indicated that 
during January 1991 thought March 1991, the veteran's unit 
had "involvement in combat during the entire reporting 
period." 

Precedent holdings of the United States Court of Appeals for 
Veterans Claims (the Court) provide specific guidance for the 
adjudication of PTSD claims when the claimed stressor 
includes exposure to enemy fire, which would necessarily be a 
part of combat.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
These cases, taken together, stand for the proposition that 
if a veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed. The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.  

Accordingly, the veteran's service personnel records indicate 
that he was part of the 197th Infantry Brigade, 1st 
Battalion, 18th Infantry on the dates in question, and this 
unit has been confirmed by the JSRRC to have had combat 
exposure.  The veteran therefore may be placed in the 
vicinity of the combat events verified by JSRRC.  Element (2) 
is satisfied. 

With respect to element (3), competent medical evidence of a 
link between a confirmed stressor and PTSD, the September 
2006 VA examination specifically addresses the relationship, 
if any, between the veteran's verified stressors and PTSD.  
In that regard, the Board notes that the veteran's VA 
treatment records indicate the existence of a pre-service 
stressor.  This stressor has been described as a knife attack 
suffered by the veteran at age 4.  The September 2006 opinion 
of the VA psychologist made it clear, however, that "it is 
more likely than not that the PTSD is related to in-service 
rather than pre-military experiences."  There is no evidence 
to the contrary.  Element (3) is also met.  

For the reasons set out above, the Board has determined that 
the criteria for the establishment of PTSD have been met.  
The benefits sought on appeal are therefore granted.        



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


